



EXHIBIT 10.1








2019 RESTRICTED STOCK UNITS
DIRECTOR GRANT AGREEMENT


To:  <first_name> <last_name>


Effective <award_date> (the “Date of Grant”), the Compensation Committee of the
Board of Directors (the “Committee”) of Babcock & Wilcox Enterprises, Inc.
(“BW”) awarded you a grant of Restricted Stock Units (“RSUs”) under the Babcock
& Wilcox Enterprises, Inc. Amended and Restated 2015 Long-Term Incentive Plan
(the “Plan”). By accepting your grant online through the Schwab Equity Award
Center, you agree that the RSUs are granted under and governed by the terms and
conditions of the Plan, and this 2019 Restricted Stock Units Grant Agreement
(this “Agreement”), which is included in the online acceptance process.  A copy
of the Plan and the Prospectus relating to the stock issued under the Plan can
be found at http://equityawardcenter.schwab.com under the “At a Glance/My
Company Info” tab in your Schwab account.  The Plan and Prospectus are
incorporated by reference and made a part of the terms and conditions of your
award.  If you would like to receive a copy of either the Plan or Prospectus,
please contact <contact>.


Any reference or definition contained in this Agreement shall, except as
otherwise specified, be construed in accordance with the terms and conditions of
the Plan and all determinations and interpretations made by the Committee with
regard to any question arising hereunder or under the Plan shall be binding and
conclusive on you and your legal representatives and beneficiaries. The term
“BW” as used in this Agreement with reference to employment shall include
Subsidiaries of BW (including unconsolidated joint ventures). In the event of
any inconsistency between the provisions of this Agreement and the Plan, the
Plan shall govern. Whenever the words “you” or “your” are used in any provision
of this Agreement under circumstances where the provision should logically be
construed to apply to the beneficiary, estate, or personal representative, to
whom any rights under this Agreement may be transferred by will or by the laws
of descent and distribution, it shall be deemed to include such person.


Subject to the provisions of the Plan, the terms and conditions of this grant
are as follows:


1.
RSU Award. You have been awarded <shares_awarded> RSUs. Each RSU represents a
right to receive one Share after the vesting of such RSU, as set forth in
Section 2 below.

2.
Vesting Requirements. Subject to Section 3 below, the RSUs will become vested
under one or more of the circumstances described in this Section 2 (each such
circumstance a “Vesting Date”).

(a)
Normal Vesting. Provided you are continuously serving on BW’s Board of Directors
(the “Board”) through each applicable vest date, the RSUs will vest in
increments as follows:



<vesting_schedule>




(b)
Death; Disability; Change in Control. 100% of the then-remaining outstanding
RSUs will vest on the earliest to occur of: (i) the date of your death, (ii)
your Disability or (iii) a Change in Control.



(c)
Other Vesting. The Committee may provide for additional vesting under other
circumstances, in its sole discretion, to the extent permitted under the Plan.





3.
Forfeiture of RSUs.

(a)
RSUs which are not or do not become vested upon your termination of your Board
service shall, coincident therewith, terminate and be of no force or effect.

(b)
In the event that (i) you are convicted of (A) a felony or (B) a misdemeanor
involving fraud, dishonesty or moral turpitude, or (ii) you engage in conduct
that adversely affects or may reasonably be expected to adversely affect the
business reputation or economic interests of BW, as determined in the sole
judgment of the Committee, then all RSUs and all rights or benefits awarded to
you under this grant of RSUs are forfeited, terminated and withdrawn immediately
upon such conviction or notice of such determination. The Committee shall have
the right to suspend any and all rights or benefits awarded to you hereunder
pending its investigation and final determination with regard to such matters.
The forfeiture provisions of this paragraph are in addition to the provisions of
Section 10 below.






--------------------------------------------------------------------------------







4.
Settlement of RSUs.



(a)
No Deferral Election or Change in Control. If you have not made a permitted
deferral election and settlement is not occurring in connection with or
following a Change in Control, vested RSUs shall be settled in Shares, which
Shares shall be distributed as soon as administratively practicable after the
Settlement Date (as defined below), but in no event later than March 15
following the end of the calendar year in which the Settlement Date occurs.

(b)
Change in Control. Notwithstanding anything in this Agreement to the contrary,
to the extent any RSUs are vested as of a Change in Control, such vested RSUs
shall be settled in Shares within 10 business days of the Change in Control.



(c)
Deferral Election. If permitted by the Committee, you may choose to defer
receipt of RSUs under the Plan by executing a valid deferral election form in
accordance with Section 409A of the Code. If you have made a permitted deferral
election, Shares shall be distributed on the Settlement Date.



(d)
Definition of “Settlement Date”. For purposes of this Agreement, “Settlement
Date” means either: (i) the applicable Vesting Date or, in the event you made a
permitted deferral election pursuant to the Plan with respect to this grant,
(ii) the date(s) of the applicable distribution event in accordance with such
deferral election.



5.
Dividend, Voting Rights and Other Rights. You shall have no rights of ownership
in the Shares underlying the RSUs and shall have no right to vote such Shares
until the date on which the Shares are transferred to you pursuant hereto. To
the extent that cash dividends are otherwise paid with respect to Shares,
dividend equivalents will be credited with respect to the Shares underlying the
RSUs and shall vest at the same time and to the same extent as the related RSUs
vest. Vested dividend equivalents shall be paid at the same time the underlying
Shares are transferred to you, with no earnings accruing thereon. Dividend
equivalents credited with respect to RSUs that do not vest shall be forfeited at
the same time the related RSUs are forfeited.



6.
Taxes. You will realize income in connection with this RSU grant in accordance
with the tax laws of the jurisdiction that is applicable to you. You should
consult your tax advisor as to the federal and/or state income or other tax
consequences associated with this RSU grant as it relates to your specific
circumstances. You acknowledge that you will be solely responsible for the
payment of all taxes related to this RSU grant. and any Shares issuable pursuant
thereto.

7.
Transferability. RSUs granted hereunder are non-transferable other than by will
or by the laws of descent and distribution or pursuant to a qualified domestic
relations order.

8.
Adjustments. The RSUs and the number of Shares issuable for each RSU and the
other terms and conditions of the grant evidenced by this Agreement are subject
to mandatory adjustment as provided in Section 4.4 of the Plan.

9.
Compliance with Section 409A of the Code. To the extent applicable, it is
intended that this Agreement and the Plan comply with or be exempt from the
provisions of Section 409A of the Code. This Agreement and the Plan shall be
administered in a manner consistent with this intent, and any provision that
would cause this Agreement or the Plan to fail to satisfy Section 409A of the
Code shall have no force or effect until amended to comply with or be exempt
from Section 409A of the Code (which amendment may be retroactive to the extent
permitted by Section 409A of the Code and may be made by BW without your
consent). If the RSUs become payable on your “separation from service” with BW
and its Subsidiaries within the meaning of Section 409A(a)(2)(A)(i) of the Code
and you are a “specified employee” as determined pursuant to procedures adopted
by BW in compliance with Section 409A of the Code, then, to the extent necessary
to comply with Section 409A of the Code and avoid any additional taxes
thereunder, payment for the RSUs shall be made on the earlier of the fifth
business day of the seventh month after the date of your “separation from
service” with BW and its Subsidiaries within the meaning of Section
409A(a)(2)(A)(i) of the Code or your death.



10.
Clawback Provisions.

(a)
Recovery of RSUs.  In the event that BW is required to prepare an accounting
restatement due to the material noncompliance of BW with any financial reporting
requirement under the U.S. federal securities laws as a result of fraud (a
“Restatement”) and the Board reasonably determines that you knowingly engaged in
the fraud, BW will have the right to recover the RSUs granted during the
three-year period preceding the date on which the Board or BW, as applicable,
determines it is required to prepare the Restatement (the “Three-Year Period”),
or vested in whole or in part during the Three-Year Period, to the extent of any
excess of what would have been granted to or would have vested for you under the
Restatement.

(b)
Recovery Process.  In the event a Restatement is required, the Board, based upon
a recommendation by the Committee, will (i) review the RSUs either granted or
vested in whole or in part during the Three-Year Period and (ii) in accordance
with the provisions of this Agreement and the Plan, take reasonable action to
seek recovery






--------------------------------------------------------------------------------





of the amount of such RSUs in excess of what would have been granted to or would
have vested for you under the Restatement (but in no event more than the total
amount of such RSUs), as such excess amount is reasonably determined by the
Board in its sole discretion, in compliance with Section 409A of the Code.
 There shall be no duplication of recovery under Article 20 of the Plan and any
of 15 U.S.C. Section 7243 (Section 304 of The Sarbanes-Oxley Act of 2002) and
Section 10D of the Exchange Act. The clawback provisions of this Agreement are
in addition to the forfeiture provisions contained in Section 3 above.
(c)
Compensation Recovery Policy. Notwithstanding anything in this Agreement to the
contrary, you acknowledge and agree that this Agreement and the award described
herein (and any settlement thereof) are subject to the terms and conditions of
the BW’s clawback policy (if any) as may be in effect from time to time
specifically to implement Section 10D of the Exchange Act, and any applicable
rules or regulations promulgated thereunder (including applicable rules and
regulations of any national securities exchange on which the Shares may be
traded) (the “Compensation Recovery Policy”), and that the terms of this
Agreement shall be deemed superseded by and subject to the terms and conditions
of the Compensation Recovery Policy from and after the effective date thereof.

11.
Amendments. Any amendment to the Plan shall be deemed to be an amendment to this
Agreement to the extent that the Amendment is applicable hereto; provided,
however, that (a) no amendment shall adversely affect your rights under this
Agreement without your written consent, and (b) your consent shall not be
required to an amendment that is deemed necessary by BW to ensure compliance
with Section 409A of the Code or Section 10D of the Exchange Act.

12.
Severability. In the event that one or more of the provisions of this Agreement
shall be invalidated for any reason by a court of competent jurisdiction, any
provision so invalidated shall be deemed to be separable from the other
provisions hereof, and the remaining provisions hereof shall continue to be
valid and fully enforceable.

13.
Governing Law. This Agreement shall be governed by and construed in accordance
with the internal substantive laws of the State of Delaware, without giving
effect to any principle of law that would result in the application of the law
of any other jurisdiction.

14.
Successors and Assigns. Without limiting Section 7 hereof, the provisions of
this Agreement shall inure to the benefit of, and be binding upon, your
successors, administrators, heirs, legal representatives and assigns, and the
successors and assigns of BW.

15.
Acknowledgement. You acknowledge that you (a) have received a copy of the Plan,
(b) have had an opportunity to review the terms of this Agreement and the Plan,
(c) understand the terms and conditions of this Agreement and the Plan and
(d) agree to such terms and conditions.

16.
Other Information. Neither the action of BW in establishing the Plan, nor any
action taken by it or by the Committee, nor any provision of the Plan or this
Agreement shall be construed as conferring upon you the right to be retained in
the service of BW and the Board.






